DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-10 are currently pending.  Claims 5-9 have previously been withdrawn as being drawn to non elected inventions.  Claims 1-4 and 10 are currently under examination.   This office action is in response to the amendment filed on 12/07/2020. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qui (Qui, Feng et al “An electro-optic polymer- cladded TiO2 waveguide modulator”  Applied Physics Letters 2016 109, 173301).
Concerning claims 1-3 Qui teaches a polymer having a structure of (pg 173301-3 column 1 Figure 3)

    PNG
    media_image1.png
    499
    647
    media_image1.png
    Greyscale

Which corresponds to the claimed structure. 
Concerning claims 4 and 10 Qui teaches the structure as indicated above. Qui does not specifically indicate how the polymer is formed or what group the Z group results from. However the NC=OO bond structure indicated in the nonlinear structure indicated above is capable of resulting from a reaction of an OH group attached to the nonlinear group and a isocyanate group attached to the methacrylate group. The R3 group which is attached to the polymer is a CH2CH3O group, but the Z group is indicated to be formed by removing hydrogen from the compound having the structure recited in claim 3.  As such the R3 group of the compound before it is made into the Z group by removing hydrogen would be considered to be CH2CH2OH which comprises a group that can be reacted with isocyanate.  As such polymer of Qui has the same structure as is claimed and meets the claimed limitations. 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noticed that applicant has argued unexpected results as to the presence of methyl methacrylate in the copolymer as is indicated by the declaration provided 12/07/2020.  However unexpected results are not able to overcome a rejection under 102 as is provided above and as such the newly provided rejection indicated above is maintained. 
Conclusion
5.	Claims 1-4 and 10 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/               Examiner, Art Unit 1763 

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763